Citation Nr: 1607405	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-06 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 17, 2010.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after September 17, 2010.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected injuries (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from May 7, 2005.  

During the pendency of the appeal, in a December 2012 rating decision, the RO increased the evaluation for the Veteran's PTSD from 30 percent to 70 percent
effective from September 17, 2010.  However, applicable law mandates that, when
a veteran seeks an increased evaluation, it will generally be presumed that the
maximum benefit allowed by law and regulation is sought, and it follows that such
a claim remains in controversy where less than the maximum benefit available is
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been
recharacterized as reflected on the title page.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case for further development in September 2014.  The case has since been returned to the Board for appellate review.



The Board also notes that the Veteran submitted an additional VA Form 9 in June 2015 in which he indicated that he wanted another hearing before the Board.  The Veteran's representative submitted a letter requesting a hearing at that time as well.  However, neither letter provided an explanation as to why the Veteran was requesting another hearing.  The Board notes that VA regulation explicitly provides that "only one hearing before the Board will be conducted."  38 C.F.R. § 20.1507(b)(1) (2015).   Therefore, the Board finds that there is no need for an additional hearing request, as the Veteran has already been provided a hearing for the issues on appeal and he has not provided good cause warranting a second one.  
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 17, 2010, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  Since September 17, 2010, the Veteran's PTSD has not been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to September 17, 2010, the criteria for an initial evaluation of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD on or after September 17, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for this disability.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any additional outstanding records that are relevant to the issues being decided herein.  

In addition, the Veteran was afforded VA examinations in connection with his claims in August 2005, August 2007, September 2010, January 2014, and March 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and a thorough examination that fully addresses the relevant rating criteria.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that, with regard to the Veteran's PTSD claims, there has been substantial compliance with the prior September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The September 2014 remand directed the AOJ to obtain any additional VA medical records, the Veteran's Social Security Administration (SSA) records, and his vocational rehabilitation records.  The Board notes that the Veteran's vocational rehabilitation records are associated with the file.  The AOJ attempted to obtain the Veteran's SSA records; however, such records were not found.  A letter was then sent to the Veteran in December 2014, which provided him with notice that his SSA records could not be obtained.  Finally, the Board notes that additional VA medical records were not associated with the claims file.  However, the Board also notes that the Veteran offered testimony at his July 2014 hearing that he was no longer receiving medical care for his PTSD symptoms with VA, as the closest VA clinic was far from his home.  As such, the Board finds that the record is complete as to any relevant records for the Veteran's PTSD claims.

Moreover, as noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in July 2014.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's PTSD is currently assigned a 30 percent evaluation prior to September 17, 2010, and a 70 percent evaluation thereafter  pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 30 percent evaluation is contemplated for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  That section "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

For those cases received by the RO prior to August 4, 2014, the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.


I.  Prior to September 17, 2010

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 50 percent evaluation for PTSD prior to September 17, 2010, but no higher.

In August 2005, the Veteran was afforded a VA examination in connection with his claim.  At that time, the Veteran was a full-time student and reported being married for 27 years with three grown children.  He reported experiencing daily issues involving his memory, concentration, and sleep impairment; however, the severity of these issues was described as mild.  He also reported some depression over finances and anxiety regarding one of his sons who was in the military and had been injured in Iraq.  He stated that it was likely that his son would have to re-deploy.  After an examination, the examiner reported that the Veteran was neatly dressed, cooperative, made fair eye contact, and communicated clearly with coherent and logical thoughts.  He reported that there were no delusions or hallucinations present, no inappropriate thoughts, and no suicidal or homicidal ideation.  He stated that the Veteran was completely oriented to person, place and time.  His speech was normal, and there was no impaired impulse control or evidence of depressed/anxious mood.  The examiner did not diagnose the Veteran with PTSD, but instead indicated that the Veteran had mild concentration issues and insomnia of unknown etiology.  A GAF score of 70 was noted.

At a 2008 VA respiratory examination, it was noted that the Veteran had experienced a panic attack.  However, the attack was due to an episode of shortness of breath related to his respiratory claim and not PTSD.

At a VA medical appointment in April 2006, the Veteran reported that he remained married, but noted that his relationship was distant and unsupportive.  He was experiencing nightmares, intrusive memories, and flashbacks at that time and further reported avoidance of family functions, feeling detached, limited emotions, and a foreshortened sense of future.  He also reported having poor concentration and poor sleep due to a combination of pain and nightmares, as well as hypervigilance.  He denied significant irritability, as well as involvement in fights or verbal altercations.  However, he noted that he was particularly avoidant, especially in a noisy environment.  The Veteran reported having four jobs since his discharge from the military in 1992.  At the time of the examination, he was continuing with school and participated in community service work on weekends.  The Veteran's VA medical provider indicated that he had had no suicidal ideation or plan and no homicidal ideation.  He also noted that the Veteran was at a moderate increased risk for self-harm, but not an imminent risk.  Finally, the Veteran reported that his symptoms had remained constant until his son had deployed to Iraq.  Since that time, he endorsed continued nightmares, but noted that these nightmares had begun to feature his son instead of himself.  A GAF score of 56 was documented.

At an appointment in June 2006, the Veteran reported a continued irritable mood.  It was noted that he had argued with the van driver on the way to his appointment, although the Veteran denied being physically aggressive.  He continued to struggle with sleep disturbance and social isolation from his family and non-family members, but reported a continued interest in fishing, schooling, volunteering, and participating with the VFW.  At a VA medical appointment in September 2006, the Veteran reported mild depressive symptoms regarding concern for his son in Iraq.  He was alert, oriented, cooperative, and appropriate at that appointment and denied suicidal or homicidal ideation.  

At a VA psychiatric appointment in February 2007, the provider noted that the Veteran was mildly anxious and irritable.  It was noted that he was also neatly groomed with normal speech and normal intensity of affect.  He was completely oriented and did not have suicidal or homicidal ideation.  The Veteran was recorded as having a GAF score of 50 in February 2007 and June 2007.

In August 2007, the Veteran was afforded another VA examination in connection with his claim.  The examiner diagnosed him with PTSD.  At that examination, the Veteran reported that, while he and his wife continued to live together, they were essentially estranged.  He also reported that his son had been wounded in Iraq for a second time.  The Veteran stated that he was continuing with school at that time.  He noted symptoms of withdrawal and isolation most of the time.  He stated that he had not attempted suicide and denied being assaultive in recent years.  Upon evaluation, the examiner indicated that the Veteran showed no sign of impaired thought process or communication, hallucinations, delusions, suicidal or homicidal thoughts, obsessive or ritualistic behavior, or panic attacks.  The examiner reported that the Veteran was oriented to person, time and place and had adequate hygiene.  There was no evidence of a memory disorder.  The examiner reported that the Veteran noted chronic feelings of depression regarding his physical problems, nightmares, and poor sleep.  He had "a good deal" of anger.  However, he reported that the Veteran also had the ability to physically control his impulses.  It was also noted that the Veteran continued to experience symptoms of heightened physiological arousal, as evidenced by his difficulties falling asleep and staying asleep; his irritability with frequent outbursts of anger, which the examiner deemed inappropriate; his difficulty concentrating; and a very prominent startle response.  The examiner opined that the Veteran's symptoms were of moderate severity and caused the Veteran definite impairment, particularly with social functioning.  He also found that the Veteran's employment had been impacted, primarily by his physical problems, but that his PTSD symptoms had also contributed.

At a VA appointment in December 2007, the Veteran reported that he dropped out of school due to his medical issues.  At an appointment in February 2008, however, the Veteran reported that he no longer attended classes because his payments had been stopped and he fell behind on his bills.  He also reported that he had returned to work as a truck driver.  He was experiencing continued irritability, and sleep disturbance, but he attributed these symptoms to his back pain and/or financial stress at that time.  The provider determined that the Veteran had a normal interest in activities and hobbies, mild scattered thoughts, and no suicidal ideation.  In October 2008, the Veteran attended an appointment at his VA medical center and reported that driving cross-country had made him more relaxed; however, he noted that his stress resumed when he had to return home.  He had reconnected with an old friend and was participating in fishing and woodworking, which also helped him with stress and ager.  He denied having depression, suicidal or homicidal ideation, and panic attacks.  His medical provider indicated that he was future-oriented and had good hygiene and eye contact, normal psychomotor activity, and normal speech.  He was alert and oriented and showed no evidence of disturbance.  At an appointment in December 2008, the Veteran reported similar symptoms, but with increased depression due to the holidays and the anniversary of his deployment date.  

The Veteran was documented as having a GAF score of 68 in October 2007, February 2008, June 2008, July 2008, October 2008, December 2008, March 2009, June 2009, and September 2009.


At a VA examination in September 2010, the Veteran reported getting into a physical altercation with someone one year earlier during which he knocked the other man's teeth out.  While the September 2010 examination occurred beyond the relevant time period, the Board notes that the Veteran reported that the incident had occurred one year prior to that examination; therefore, the incident occurred sometime during 2009.

The foregoing evidence demonstrates that the Veteran had disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.   He has been described as irritable, angry, and depressed during this time period, and the August 2007 VA examiner stated that the Veteran's symptoms were moderate and caused a definite impairment, particularly with social functioning.  The Board also notes that the Veteran became estranged from his wife and reported continued social isolation from his family and non-family.  He found that he was calmer while driving cross-country and reported increased stress upon returning home from his work trips.  Overall, the Board finds that the Veteran's symptoms are productive of occupational and social impairment with reduced reliability and productivity and that his PTSD more closely approximates the criteria for a 50 percent evaluation.   

However, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 50 percent for his PTSD prior to September 17, 2010.  The evidence of record does not show that he had suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or  neglect of personal appearance and hygiene.

Additionally, the Veteran's anxiety and depression during this time period were not near-continuous such that it affected his ability to function independently, appropriately, and effectively.  The medical records repeatedly indicate that he was attending classes, work, and medical appointments independently, and he cared for himself with good hygiene.  He had appropriate communication and behaviors at all such appointments.  Thus, while the Veteran may have been experiencing anxiety and/or depression during the relevant time period, the Board finds that the evidence of record shows that the severity of such symptoms are more appropriately described as a "disturbance of motivation and mood" under the criteria for a 50 percent evaluation.  The severity did not rise to the level of compromising his ability to independently and appropriately function as the 70 percent rating criteria contemplate.  

The Board also notes that the Veteran reported involvement in a physical altercation during this time period; however, he only reported one such altercation.  The Board finds that one instance in a five-year time span does not equate to impaired impulse control, such as unprovoked irritability with periods of violence, as contemplated in the 70 percent evaluation criteria.  Indeed, the August 2005 VA examiner found no evidence of impaired impulse control, and the August 2007 VA examiner indicated that, although the Veteran was experiencing irritability and anger, he was able to control his impulses.  

With respect to the social impairment, the Board notes that the Veteran did report withdrawal and isolation, including estrangement from his wife.  However, he continued to live with his wife, and he was able to maintain relationships with his sons, as well as some friends.  In fact, he reported reconnecting with an old friend in October 2008.  He also participated with volunteer projects and was involved in the VFW.  Thus, despite the fact that the Veteran had some difficulty establishing and maintaining effective work and social relationships, such evidence does not show that he had an inability to establish and maintain them as contemplated in the criteria for a 70 percent evaluation.

With respect to occupational impairment, the Board again notes that the Veteran was attending school for a portion of this time period.  He later reported that he stopped attending his classes due to financial issues, rather than due to his PTSD.  He was also able to return to work as a truck driver during this time period.  Thus, he was able to maintain employment.

Based on the foregoing, the evidence does not suggest that the Veteran had occupational and social impairment with deficiencies in most areas or total social and occupational impairment.

The Board acknowledges the GAF scores ranging between 50 and 70 that were recorded during the appeal period.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 50 percent rating and support such a rating. Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner explanations to be the most probative evidence of the Veteran's psychological symptomatology.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 50 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with occupational and social functioning in most of the areas referenced by the 70 percent evaluation criteria, or total occupational and social impairment to warrant a 100 percent evaluation. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated prior to September 17, 2010. See 38 C.F.R. § 4.130, Diagnostic Code 9411.





II.  On or after September 17, 2010

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 70 percent for his PTSD on or after September 17, 2010.

The Veteran was afforded a VA examination in September 2010 in connection with his claim.  At that time, he reported that his wife had left him after years of estrangement and noted that he had another family at that time.  He indicated that he lived alone, but visited his girlfriend daily.  He enjoyed wood carving, fishing, spending time outdoors, and driving his truck on rare occasion, but reported that his back pain, as well as his isolative tendencies, generally interfered with his desire to engage in such activities.  The examiner reported that the Veteran was rather isolative overall and had a constricted affect and dysphoric mood.  His general appearance was clean, and he fully oriented without delusion, but had circumstantiality of thought and preoccupation of one or two topics.  The Veteran had some inappropriate speech, but overall could manage a social interaction.  The Veteran reported having continued difficulty sleeping, panic attacks once per week as a result of his pending divorce, and recurrent thoughts of suicide without planning or intent.  He had no obsessive or ritualistic behavior and reported fair impulse control.  He indicated that he had episodes of violence and felt poorly about himself and his overall position in life.  He also reported experiencing anxiety in public and on the road, which interfered with some of his activities of daily living.  His irritability was noted to be affecting his social life.  The Veteran's immediate memory was mildly impaired, while his remote and recent memory was normal.  The examiner also stated that the Veteran was drinking and gambling at that time.  The examiner opined that the Veteran's symptoms were chronic, constant, and moderate to severe.  He also noted that the Veteran's symptoms appeared mildly worse since his last VA examination in 2007.  The examiner further stated that the Veteran's PTSD symptoms did not cause total occupational and social impairment, but did cause impairment in most areas.  A GAF score of 52 was recorded.

At an appointment in December 2010, the Veteran reported feeling depressed and having poor sleep, energy, and concentration.  He also had feelings of hopelessness and anhedonia.  He denied further symptoms or suicidal ideation.

In February 2011, the Veteran attended another appointment at his VA medical center.  At that time, he described his mood as mostly angry and reported that he was yelling at his children at home.  He indicated that this attitude had kept him from working, as he would get frustrated and quit.  He was not doing his woodworking as often as he had in the past and reported poor concentration.  His sleep was stable with four to five hours per night, and he denied suicidal ideation.  

The Veteran's VA medical records indicate that pathological gambling was an issue for the Veteran beginning in April 2011.

At a VA medical appointment in September 2011, the Veteran reported that he had been discussing his combat experiences with his son, who was also having difficulties.  As a result, he reported seeing startling shadows of people known to him from combat at night and worsening symptoms of PTSD.  He also reported that he was living with his girlfriend and their two children at that time and noted that his relationship with one of his sons had become strained, but he did not know why.  The Veteran also reported having nightmares, hyperstartle, and a diffuse sense of doom.

At a VA medical appointment in February 2012, the Veteran reported experiencing occasional nightmares, hypervigilance and social withdrawal.  Therapy had assisted the Veteran with his symptoms, and overall, the medical provider indicated that the Veteran's symptoms were chronic but not prominent at that time.  He had good hygiene and was alert and oriented with coherent and logical thoughts.  He denied having hallucinations, delusions, and suicidal and homicidal ideation.  At an appointment in March 2012, the Veteran's medical provider noted similar symptoms, but included a notation that he had related to the examiner in a slightly aggressive manner.  His hygiene, speech, thought processes, judgment, and insight were all noted to be normal, and the Veteran was alert and oriented.  In May 2012, the Veteran reported that he had obtained a job as a driver.  His PTSD symptoms were noted to be chronic, but not prominent at that time.  It appears from a later notation that the job was part-time.  At a VA medical appointment in September 2012, the Veteran reported suicidal ideation two months earlier.

The Veteran's VA medical records dated from 2013 through 2014 indicate that he was seen on a number of occasions for his PTSD symptoms.  During that time period, the Veteran's records show that he continued to experience sleep disturbance, irritability, and was easily frustrated.  Such appointments also showed that the Veteran was consistently alert and oriented with good hygiene and eye contact, logical and clear thoughts, and without hallucinations or suicidal/homicidal ideation.

The Veteran was afforded another VA examination in January 2014.  At that time, the examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran reported that the relationship with his girlfriend was good and that his overall family relations were pretty good and relaxed.  He also reported that he still had some childhood friends whom he spent time with locally.  He reported working here and there as a truck driver and noted that he had dropped out of school because he was struggling academically.  The Veteran reported avoidance of social situations and engagement with others as well as a sense of detachment from others, including family and friends.  He also acknowledged a loss of enjoyment in activities he once enjoyed and a strong tendency to want to be alone.  The Veteran continued to have difficulties with sleep disturbance, anxiety, irritability, and anger outbursts.  The examiner reported that the Veteran's mood and affect were appropriate with neat, casual dress and good eye contact.  The Veteran was alert and oriented in all four spheres with normal thought content and speech.  The examiner noted that the Veteran's memory appeared intact, and his attention and concentration were good.  The examiner also reported a history of alcohol abuse.

In March 2014, the Veteran was afforded a VA examination for his PTSD in connection with his claim for TDIU.  That examiner opined that the Veteran's PTSD symptoms alone would not cause unemployability.  

In March 2015, the Veteran underwent another examination in connection with his TDIU claim, which addressed his PTSD.  As discussed in the remand below, the Board has found this examination inadequate with regard to the Veteran's TDIU claim.  However, that determination is based on the fact that the examiner did not assess the combined impact of the Veteran's service-connected disabilities, rather than any insufficiency of the psychological examination itself.  The March 2015 VA examiner reviewed the Veteran's medical records and performed a complete assessment of the Veteran's PTSD symptoms.  

The March 2015 VA examiner diagnosed the Veteran with mild, chronic PTSD and opined that that the disorder was productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported having a good common law marriage to his second wife and loved their two daughters.  His symptoms at that time included anxiety; suspiciousness; sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work; an inability to establish and maintain effective relationships; irritability; isolation; and mild concentration issues.  The examiner reported that the Veteran was well groomed and good eye contact and normal speech.  His affect was normal with clear sensorium, and he had coherent and logical thought processes.  The Veteran denied suicidal or homicidal ideation or hallucinations.

The Board finds that, when all of the evidence and findings are considered, the Veteran has not been shown to have total occupational and social impairment.  Medical records for the relevant time period repeatedly show that the Veteran's speech, judgment, orientation, and hygiene are appropriate.  Such records do not indicate that he has had gross impairment of thought process, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, or memory loss as listed under the criteria for a 100 percent rating.  

With respect to social impairment, the Board notes that the Veteran had a girlfriend that he visited daily during the earlier part of this appeal period.  He later moved in with her and described their relationship as a common law marriage.  Although he had a strained relationship with one of his sons, he maintained a relationship with another son and indicated that he loved his two daughters that lived with him.  Moreover, the Veteran later told the January 2014 VA examiner that he had a good relationship with girlfriend and described his family relationships as good and relaxed.  He also reported spending time with childhood friends.  As such, it cannot be said that the Veteran has had total social impairment.  

With respect to occupational impairment, the Board notes that the Veteran had reported that he was not working in February 2011 because of his attitude.  However, he later indicated in May 2012 that he had obtained a job as a driver again.  The March 2014 VA examiner also opined that the Veteran's PTSD symptoms alone would not cause unemployability.  

In addition, the September 2010 VA examiner opined that the Veteran's PTSD did not cause total occupational and social impairment.

Based on the foregoing, the evidence does not suggest that the Veteran has total social and occupational impairment.

The Board acknowledges the GAF scire of 52.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.  This GAF score is generally consistent with a rating less than 100 percent; however, it is but one factor for consideration in a rating.  

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent disability rating.  Overall, the Veteran has not demonstrated total occupational and social impairment to warrant a 100 percent evaluation. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated on or after September 17, 2010. See 38 C.F.R. § 4.130, Diagnostic Code 9411.


III.  Conclusion 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the rating criteria contemplate his chief complaints and manifestations, which include sleep impairment, irritability, social isolation, and some anxiety.  Indeed, the rating criteria for PTSD contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  Moreover, as discussed above, there are higher ratings available under the diagnostic codes for the disorder, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

An initial evaluation of 50 percent, but no higher, for PTSD prior to September 17, 2010, is granted.

An initial evaluation in excess of 70 percent PTSD on or after September 17, 2010, is denied.


REMAND

The Board finds that a remand is necessary for the Veteran's TDIU claim in order to obtain a social and industrial survey, which fully complies with the Board's September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the Board notes that, while the AOJ obtained examinations for the Veteran's TDIU claim in March 2015, the reports did not address the combined effect of his service-connected disabilities on his ability to engage in any type of full-time employment, as directed by the September 2014 remand.  As such, the Board finds that this case must be remanded to ensure compliance with its prior remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability. The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims folder. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


